Execution Version Exhibit 10.2(A) BANK OF AMERICA, NATIONAL ASSOCIATION Owner and WELLS FARGO BANK, N.A. Servicer SERVICING AGREEMENT Dated as of July 1, 2006 Mortgage Loans subject to a Reconstitution TABLE OF CONTENTS ARTICLE IDEFINITIONS 1 ARTICLE IIPOSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS 11 Section 2.01 Possession of Mortgage Files; Maintenance of Servicing Files 11 Section 2.02 Books and Records; Transfers of Mortgage Loans 11 Section 2.03 Custodial Agreement; Delivery of Documents 12 ARTICLE IIIREPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH 13 Section 3.01 Servicer Representations and Warranties 13 Section 3.02 Remedies 15 ARTICLE IVADMINISTRATION AND SERVICING OF MORTGAGE LOANS 16 Section 4.01 Servicer to Act as Servicer 16 Section 4.02 Liquidation of Mortgage Loans 17 Section 4.03 Collection of Mortgage Loan Payments 19 Section 4.04 Establishment of and Deposits to Custodial Account 19 Section 4.05 Permitted Withdrawals From Custodial Account 20 Section 4.06 Establishment of and Deposits to Escrow Account 21 Section 4.07 Permitted Withdrawals From Escrow Account 22 Section 4.08 Payment of Taxes, Insurance and Other Charges 23 Section 4.09 Protection of Accounts 23 Section 4.10 Maintenance of Hazard Insurance 23 Section 4.11 Maintenance of Mortgage Impairment Insurance 25 Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance 25 Section 4.13 Inspections 26 Section 4.14 Restoration of Mortgaged Property 26 Section 4.15 Maintenance of PMI Policy or LPMI Policy; Claims 26 Section 4.16 Title, Management and Disposition of REO Property 27 Section 4.17 Real Estate Owned Reports 29 Section 4.18 Liquidation Reports 29 Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged Property 29 Section 4.20 Application of Buydown Funds 29 Section 4.21 Notification of Adjustments 30 Section 4.22 Confidentiality/Protection of Customer Information 30 Section 4.23 Fair Credit Reporting Act 31 Section 4.24 Use of Subservicers and Subcontractors 31 Section 4.25 Automated Servicing Systems 32 Section 4.26 Disaster Recovery/Business Continuity Plan 32 Section 4.27 Quality Control Procedures 32 ARTICLE VPAYMENTS TO OWNER 32 Section 5.01 Remittances 32 Section 5.02 Statements to Owner 33 Section 5.03 Monthly Advances by Servicer 33 Section 5.04 Repurchase 34 i ARTICLE VIGENERAL SERVICING PROCEDURES 35 Section 6.01 Transfers of Mortgaged Property 35 Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files 35 Section 6.03 Servicing Compensation 36 Section 6.04 Annual Statements as to Compliance 36 Section 6.05 [Reserved.] 37 Section 6.06 Report on Assessment of Compliance and Attestation 37 Section 6.07 Right to Examine Servicer Records 38 Section 6.08 Compliance with REMIC Provisions 38 ARTICLE VIISERVICER TO COOPERATE 38 Section 7.01 Provision of Information 38 ARTICLE VIIITHE SERVICER 39 Section 8.01 Indemnification; Third Party Claims 39 Section 8.02 Merger or Consolidation of the Servicer 40 Section 8.03 Limitation on Liability of Servicer and Others 40 Section 8.04 Limitation on Resignation and Assignment by Servicer 40 ARTICLE IX SECURITIZATION TRANSACTIONS Section 9.01 Removal of Mortgage Loans from Inclusion Under this Agreement Upon a Securitization Transaction 41 ARTICLE XDEFAULT 49 Section 10.01 Events of Default 49 Section 10.02 Waiver of Defaults 51 ARTICLE XITERMINATION 52 Section 11.01 Termination 52 Section 11.02 Termination Without Cause 52 ARTICLE XIIMISCELLANEOUS PROVISIONS 52 Section 12.01 Successor to Servicer 52 Section 12.02 Amendment 53 Section 12.03 Governing Law 53 Section 12.04 Arbitration 54 Section 12.05 Duration of Agreement 54 Section 12.06 Notices 54 Section 12.07 Severability of Provisions 55 Section 12.08 Relationship to Parties 55 Section 12.09 Execution; Successors and Assigns 55 Section 12.10 Recordation of Assignments of Mortgage 55 Section 12.11 Assignment by Owner 56 Section 12.12 Solicitation of Mortgagor 56 Section 12.13 Further Agreements 56 Section 12.14 Conflicts 56 Section 12.15 Counterparts 56 Section 12.16 Exhibits 56 Section 12.17 Third Party Beneficiaries 57 ii EXHIBITS Exhibit A Reserved Exhibit B Form of Assignment and Assumption Exhibit C Reserved Exhibit D Servicing System Guidelines and Requirements Exhibit E Form of Custodial Account Certification Exhibit F Form of Escrow Account Certification Exhibit G Form of Power of Attorney Exhibit H Servicing Criteria Exhibit I Sarbanes Certification iii This is a Servicing Agreement for fixed-rate and adjustable-rate residential first and second lien mortgage loans, dated and effective as of July 1, 2006, and is executed between Bank of America, National Association, as owner (the “Owner”), and Wells Fargo Bank, N.A., as servicer (the “Servicer”). W I T N E S S E T H WHEREAS, the Owner owns certain fixed-rate and adjustable-rate mortgage loans purchased, from time to time, by the Owner on a servicing released basis (the “Mortgage Loans”); WHEREAS, the Owner desires to have the Servicer continue to service the Mortgage Loans following reconstitution of the Mortgage Loans and the Servicer desires to service and administer the Mortgage Loans at such time; WHEREAS, the Owner has sold, from time to time, and the Servicer has purchased, from time to time, the servicing rights related to the Mortgage Loans pursuant to that certain Flow Servicing Rights Purchase and Sale Agreement dated as of July 1, 2006 between the Owner and the Servicer; WHEREAS, since the date the related servicing rights were transferred, the Servicer has serviced the Mortgage Loans for the Owner pursuant to that certain Warehousing Servicing Agreement, dated July 1, 2006, by and between the Servicer and the Owner; WHEREAS, the parties desire to set forth the terms and conditions as to the servicing of the Mortgage Loans in which Servicer owns the servicing rights following the date of a reconstitution; NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and the Servicer agree as follows: ARTICLE I DEFINITIONS Whenever used herein, the following words and phrases, unless the content otherwise requires, shall have the following meanings: Accepted Servicing Practices:With respect to any Mortgage Loan, procedures (including collection procedures) that comply with applicable federal, state and local law, and that the Servicer customarily employs and exercises in servicing and administering mortgage loans for its own account, the terms of the related Mortgage and Mortgage Note and accepted mortgage servicing practices of prudent mortgage lending institutions which service mortgage loans of the same type as the Mortgage Loans in the jurisdiction where the related Mortgaged Property is located. 1 Adjustable Rate Mortgage Loan:A Mortgage Loan that contains a provision pursuant to which the Mortgage Interest Rate is adjusted periodically. Adjustment Date:As to each Adjustable Rate Mortgage Loan, the date on which the Mortgage Interest Rate is adjusted in accordance with the terms of the related Mortgage Note and Mortgage. Agency/Agencies:Fannie Mae, Freddie Mac or GNMA, or any of them as applicable. Agency Sale:Any sale or transfer of some or all of the Mortgage Loans by the Owner to an Agency which sale or transfer is not a Securitization Transaction or Whole Loan Transfer. Agreement:This Servicing Agreement and all exhibits and amendments hereof and supplements hereto. Assignment of Mortgage:An assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect the ownership of the Mortgage to the Owner, or if the related Mortgage has been recorded in the name of MERS or its designee, such actions as are necessary to cause the Owner to be shown as the owner of the related Mortgage on the records of MERS for purposes of the system of recording transfers of beneficial ownership of mortgages maintained by MERS, including assignment of the MIN Number which will appear either on the Mortgage or the Assignment of Mortgage to MERS. Assignment of Mortgage Note and Pledge Agreement:With respect to a Cooperative Loan, an assignment of the Mortgage Note and Pledge Agreement. Assignment of Proprietary Lease:With respect to a Cooperative Loan, an assignment of the Proprietary Lease sufficient under the laws of the jurisdiction wherein the related Cooperative Apartment is located to effect the assignment of such Proprietary Lease. Business Day:Any day other than (i) a Saturday or Sunday, or (ii) a day on which banking and savings and loan institutions in the states where the parties are located are authorized or obligated by law or executive order to be closed. Buydown Agreement:An agreement between the originator of a Mortgage Loan and a Mortgagor, or an agreement among the originator, a Mortgagor and a seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds. Buydown Funds:In respect of any Buydown Mortgage Loan, any amount contributed by the seller of a Mortgaged Property subject to a Buydown Mortgage Loan, the buyer of such property, or any other source, plus interest earned thereon, in order to enable the Mortgagor to reduce the payments required to be made from the Mortgagor’s funds in the early years of a Mortgage Loan. Buydown Mortgage Loan:Any Mortgage Loan in respect of which, pursuant to a Buydown Agreement, (i) the Mortgagor pays less than the full monthly payments specified in the 2 Mortgage Note for a specified period, and (ii) the difference between the payments required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds. Buydown Period:The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan. Code:The Internal Revenue Code of 1986, as it may be amended from time to time or any successor statute thereto, and applicable U.S. Department of the Treasury regulations issued pursuant thereto. Commission:The United States Securities and Exchange Commission. Commitment Letter:The commitment by Servicer to purchase the Servicing Rights from Owner, pursuant to the Purchase Agreement. Condemnation Proceeds:All awards or settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents. Cooperative:The entity that holds title (fee or an acceptable leasehold estate) to all of the real property that the Project comprises, including the land, separate dwelling units and all common areas. Cooperative Apartment:The specific dwelling unit relating to a Cooperative Loan. Cooperative Loan: A Mortgage Loan that is secured by Cooperative Shares and aProprietary Lease granting exclusive rights to occupy the related Cooperative Apartment. Cooperative Shares:The shares of stock issued by a Cooperative, owned by the Mortgagor, and allocated to a Cooperative Apartment. Custodial Account:The separate account or accounts created and maintained pursuant to Section 4.04. Custodial Agreement:The agreement governing the retention of the originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other Mortgage Loan Documents. Custodian:The custodian under the Custodial Agreement, or its successor in interest or assigns, or any successor to the Custodian under the Custodial Agreement as provided therein. Cut-off Date: With respect to the transfer of servicing by the Owner to the Servicer for any group of Mortgage Loans, the date so specified in the related Recon Acknowledgement Agreement. Depositor:The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction. 3 Determination Date:The Business Day immediately preceding the related Remittance Date. Due Date:The first day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace. Due Period:With respect to each Remittance Date, the period commencing on the second day of the month preceding the month of such Remittance Date and ending on the first day of the month of such Remittance Date. Errors and Omissions Insurance Policy:An errors and omissions insurance policy to be maintained by the Servicer pursuant to Section 4.12. Escrow Account:The separate account or accounts created and maintained pursuant to Section 4.06. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document. Event of Default:Any one of the conditions or circumstances enumerated in Section 10.01. Exchange Act:The Securities Exchange Act of 1934, as amended. Fannie Mae:The entity formerly known as Federal National Mortgage Association (FNMA), or any successor thereto. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. Fidelity Bond:A fidelity bond to be maintained by the Servicer pursuant to Section 4.12. First Remittance Date:With respect to each Mortgage Loan, the 18th day (or if such day is not a Business Day, the immediately preceding Business Day) of the month following the month in which the related Final Transfer Date occurs, or such other day of the month as may be specified in the related Recon Acknowledgement Agreement. Freddie Mac:The entity also known as the Federal Home Loan Mortgage Corporation (FHLMC), or any successor thereto. Initial Transfer Date:Each date, set forth on the Transfer Acknowledgement Agreement, on which Servicing Rights are transferred to the Servicer under that certain Flow Servicing Rights Purchase and Sale Agreement dated as of July 1, 2006 between the Owner and the Servicer. 4 Insurance Proceeds:With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the related Mortgaged Property, including LPMI Proceeds, if applicable. Liquidation Proceeds:Cash received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise, or the sale of the related Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan. Loan-to-Value Ratio or LTV:With respect to any Mortgage Loan, the ratio of the original loan amount of the Mortgage Loan at its origination (unless otherwise indicated) to the Appraised Value of the Mortgaged Property. LPMI Policy:A policy of primary mortgage guaranty insurance issued by a Qualified Insurer pursuant to which the related premium is to be paid by the servicer of the related Mortgage Loan from payments of interest made by the Mortgagor. LPMI Proceeds:Proceeds of any LPMI Policy. Master Servicer:With respect to any Securitization Transaction, the “master servicer,” if any, identified in the related transaction documents. MERS:Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or any successor in interest thereto. MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage or Assignment of Mortgage has been registered with MERS on the MERS System MERS System: The system of recording transfers of mortgages electronically maintained by MERS. MIN:The Mortgage Identification Number used to identify mortgage loans registered under MERS. Monthly Advance:The portion of each Monthly Payment that is delinquent with respect to each Mortgage Loan at the close of business on the Determination Date required to be advanced by the Servicer pursuant to Section 5.03 on the Business Day immediately preceding the Remittance Date of the related month. Monthly Payment:The scheduled monthly payment of principal and interest or, with respect to an interest only Mortgage Loan, payments of (i) interest, or (ii) principal and interest, if applicable, on a Mortgage Loan. Mortgage:The mortgage, deed of trust or other instrument securing a Mortgage Note, which creates a first lien on an unsubordinated estate in fee simple in real property securing the Mortgage Note or the Pledge Agreement securing the Mortgage Note for a Cooperative Loan. 5 Mortgage File:The Mortgage Loan Documents, and any additional documents required to be added to the Mortgage File pursuant to this Agreement. Mortgage Impairment Insurance Policy:A mortgage impairment or blanket hazard insurance policy as described in Section 4.11. Mortgage Interest Rate:The annual rate of interest borne on a Mortgage Note in accordance with the provisions of the Mortgage Note. Mortgage Loan:An individual mortgage loan or a Cooperative Loan which is the subject of this Agreement, each Mortgage Loan or a Cooperative Loan originally sold and subject to this Agreement being identified on the Mortgage Loan Schedule, which Mortgage Loan or a Cooperative Loan includes without limitation the Servicing File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan or a Cooperative Loan. Mortgage Loan Documents:With respect to a Mortgage Loan, the original related Mortgage Note with applicable addenda and riders, the original related Mortgage and the originals of any required addenda and riders, the original related Assignment of Mortgage and any original intervening related Assignments of Mortgage, the original related title insurance policy and evidence of the related PMI Policy. Mortgage Loan Remittance Rate:With respect to each Mortgage Loan, the annual rate of interest remitted to the Owner, which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate and minus any lender paid PMI Policy premiums, if applicable. Mortgage Loan Schedule:A schedule of Mortgage Loans subject to this Agreement, annexed to each Recon Acknowledgement Agreement. Mortgage Note:The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage. Mortgaged Property:The real property securing repayment of the debt evidenced by a Mortgage Note, or with respect to a Cooperative Loan, the Cooperative Apartment. Mortgagor:The obligor on a Mortgage Note. OCC:The Office of the Comptroller of the Currency. Officer’s Certificate:A certificate signed by the Chairman of the Board or the Vice Chairman of the Board or the President or a Vice President or an Assistant Vice President and certified by the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Servicer, and delivered to the Owner as required by this Agreement. Opinion of Counsel:A written opinion of counsel, who may be an employee of the Servicer, reasonably acceptable to the Owner. 6 Owner:Bank of America, National Association or its successor in interest or any successor to the Owner under this Agreement as herein provided. Person:Any individual, corporation, partnership, joint venture, limited liability company, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivision thereof. Pledge Agreement:With respect to a Cooperative Loan, the specific agreement creating a first lien on and pledge of the Cooperative Shares and the appurtenant Proprietary Lease. Pledge Instruments:With respect to a Cooperative Loan, the Stock Power, the Assignment of the Proprietary Lease and the Assignment of the Mortgage Note and Pledge Agreement. PMI Policy:A policy of primary mortgage guaranty insurance evidenced by an electronic form and certificate number issued by a Qualified Insurer, as required by this Agreement with respect to certain Mortgage Loans. Prepayment Interest Shortfall:As to any Remittance Date and each Mortgage Loan subject to a Principal Prepayment received during the Principal Prepayment Period preceding such Remittance Date, the amount, if any, by which one month’s interest at the related Mortgage Loan Remittance Rate on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Penalty:Payments calculated pursuant to the Mortgage Note and due pursuant to the terms of the Mortgage Loan Documents as the result of a Principal Prepayment of the Mortgage Loan, not otherwise due thereon in respect of principal or interest. Prime Rate:The prime rate announced to be in effect from time to time, as published as the average rate in The Wall Street Journal. Principal Prepayment:Any payment or other recovery of principal on a Mortgage Loan which is received in advance of its scheduled Due Date. Principal Prepayment Period:As to any Remittance Date, the period commencing on the 14th day of themonth preceding the month in which that Remittance Date occurs and ending on the 13th day of the month in which such Remittance Date occurs or as otherwise set forth on the related Recon Acknowledgement agreement. Project:With respect to a Cooperative Loan, all real property owned by the related Cooperative including the land, separate dwelling units and all common areas. Proprietary Lease:With respect to a Cooperative Loan, a lease on a Cooperative Apartment evidencing the possessory interest of the Mortgagor in such Cooperative Apartment. Purchase Agreement:The Flow Servicing Rights Purchase and Sale Agreement dated as of July 1, 2006 between the Owner and the Servicer. 7 Qualified Depository:A deposit account or accounts maintained with a federal or state chartered depository institution the deposits in which are insured by the FDIC to the applicable limits and the short-term unsecured debt obligations of which (or, in the case of a depository institution that is a subsidiary of a holding company, the short-term unsecured debt obligations of such holding company) are rated A-1 by Standard & Poor’s Ratings Services or Prime-1 by Moody’s Investors Service, Inc. (or a comparable rating if another rating agency is specified by the Owner by written notice to the Servicer) at the time any deposits are held on deposit therein. Qualified Insurer:A mortgage guaranty insurance company duly authorized and licensed where required by law to transact mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac. Recon Acknowledgement Agreement:The Acknowledgement Agreement between the Owner and the Servicer as provided for in Exhibit B-1 of that certain Flow Servicing Rights Purchase and Sale Agreement dated as of July 1, 2006 between the Owner and the Servicer. Reconstitution:Any Securitization Transaction or Whole Loan Transfer. Reconstitution Agreement:The agreement or agreements entered into by the Servicer and the Owner and/or certain third parties on the Reconstitution Date or Dates with respect to any or all of the Mortgage Loans serviced hereunder, in connection with a Whole Loan Transfer or Securitization Transaction. Reconstitution Date:The date on which any or all of the Mortgage Loans serviced under this Agreement may be removed from this Agreement and reconstituted as part of an Agency Sale, Securitization Transaction or Whole Loan Transfer pursuant to Section 9.01 hereof.The Reconstitution Date shall be such date which the Owner shall designate.On such date, the Mortgage Loans transferred may cease to be covered by this Agreement and the Servicer’s servicing responsibilities may cease under this Agreement with respect to the related transferred Mortgage Loans. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. REMIC:A “real estate mortgage investment conduit” within the meaning of Section 860D of the Code. REMIC Provisions:Provisions of the federal income tax law relating to a REMIC, which appear at Section 860A through 860G of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions, regulations, rulings or pronouncements promulgated thereunder, as the foregoing may be in effect from time to time. Remittance Date:The 18th day (or if such 18th day is not a Business Day, the first Business Day immediately preceding the 18th day) of any month. 8 REO Disposition:The final sale by the Servicer of any REO Property. REO Disposition Fee:The REO Disposition fee shall be the greater of one percent (1%) of the gross sales price of the REO Property or $1,500.00 per REO Property. REO Disposition Proceeds:All amounts received with respect to an REO Disposition pursuant to Section 4.16. REO Property:A Mortgaged Property acquired by the Servicer on behalf of the Owner through foreclosure or by deed in lieu of foreclosure, as described in Section 4.16. Sale Date:Each date on which the Servicer acquires the right, title and interest in and to the Servicing Rights attendant to Mortgage Loans. Sarbanes Certifying Party:A Person who files a Sarbanes-Oxley certification directly with the Securities and Exchange Commission pursuant to the Sarbanes-Oxley Act of 2002. Securities Act of 1933 or the 1933 Act:The Securities Act of 1933, as amended. Securitization Transaction:Any transaction involving either (a) a sale or other transfer of some or all of the Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of publicly offered or privately placed, rated or unrated mortgage-backed securities or (b) an issuance of publicly offered or privately placed, rated or unrated securities, the payments on which are determined primarily by reference to one or more portfolios of residential mortgage loans consisting, in whole or in part, of some or all of the Mortgage Loans. Seller:Each person who sold Mortgage Loans to the Owner Servicer:Wells Fargo Bank, N.A., or its successor in interest or assigns, or any successor to the Servicer under this Agreement appointed as herein provided. Servicer Information:As defined in Section 9.01(h)(i)(A). Servicing Advances:All customary, reasonable and necessary “out of pocket” costs and expenses(including reasonable attorney’s fees and disbursements) other than Monthly Advances incurred in the performance by the Servicer of its servicing obligations, including, but not limited to, the cost of (a) the preservation, restoration and protection of the Mortgaged Property, (b) any enforcement or judicial proceedings, including foreclosures, (c) the management and liquidation of any REO Property and (d) compliance with the obligations under Section 4.08 (excluding the Servicer’s obligation to pay the premiums on LPMI Policies). Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB, as such may be amended from time to time. Servicing Fee:With respect to each Mortgage Loan, the amount of the annual fee the Owner shall pay to the Servicer, which shall, for a period of one full month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate and (b) the outstanding principal balance of such Mortgage Loan.Such fee shall be payable monthly, computed on the basis of the same 9 principal amount and period respecting which any related interest payment on a Mortgage Loan is received.The obligation of the Owner to pay the Servicing Fee is limited to, and the Servicing Fee is payable solely from, the interest portion (including recoveries with respect to interest from Liquidation Proceeds, to the extent permitted by Section 4.05) of such Monthly Payment collected by the Servicer, or as otherwise provided under Section Servicing Fee Rate:the percentage per annum with respect to each Mortgage Loan set forth on the related Recon Acknowledgement Agreement. Servicing File:With respect to each Mortgage Loan, the file retained by the Servicer consisting of originals of all documents in the Mortgage File which are not delivered to the Owner or the Custodian and copies of the Mortgage Loan Documents listed in the Custodial Agreement, if applicable, the originals of which are delivered to the Custodian or the Owner pursuant to Section Servicing Officer:Any officer of the Servicer involved in or responsible for the administration and servicing of the Mortgage Loans whose name appears on a list of servicing officers furnished by the Servicer to the Owner upon request, as such list may from time to time be amended. Stated Principal Balance:As to each Mortgage Loan, (i) the principal balance of the Mortgage Loan at the Cut-off Date after giving effect to payments of principal due on or before such date, whether or not received, minus (ii) all amounts previously distributed to the Owner with respect to the related Mortgage Loan representing payments or recoveries of principal. Stock Certificate:With respect to a Cooperative Loan, a certificate evidencing ownership of the Cooperative Shares issued by the Cooperative Stock Power:With respect to a Cooperative Loan, an assignment of the Stock Certificate or an assignment of the Cooperative Shares issued by the Cooperative. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of the Servicer or a Subservicer. Subservicer:Any person that services Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the performance (whether directly or through Subservicers or Subcontractors) of a substantial portion of the material servicing functions required to be performed by the Servicer under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB. Transfer Acknowledgement Agreement:The Acknowledgement Agreement between the Owner and the Servicer as provided for in Exhibit B-2 of that certain Flow Servicing Rights Purchase and Sale Agreement dated as of July 1, 2006 between the Owner and the Servicer. 10 Warehousing Servicing Agreement:that certain Warehousing Servicing Agreement, dated July 1, 2006, by and between the Servicer and the Owner, governing the servicing of the Mortgage Loans from the Initial Transfer Date to the Reconstitution Date. Whole Loan Transfer:Any sale or transfer of some or all of the Mortgage Loans by the Owner to a third party, which sale or transfer is not a Securitization Transaction or Agency Sale. ARTICLE II POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS Section Possession of Mortgage Files; Maintenance of Servicing Files. From and after each Initial Transfer Date or Sale Date, as applicable, the contents of each Mortgage File not delivered to the Owner or held by the Custodian shall be held in trust by the Servicer for the benefit of the Owner as the owner thereof.The Servicer shall maintain a Servicing File consisting of a copy of the contents of each Mortgage File and the originals of the documents in each Mortgage File not delivered to the Owner or the Custodian, as applicable.The possession of each Servicing File by the Servicer is at the will of the Owner for the sole purpose of servicing the related Mortgage Loan, and such retention and possession by the Servicer is in a custodial capacity only.The ownership of each Mortgage Note, the related Mortgage and the related Mortgage File are vested in the Owner, and the ownership of all records and documents with respect to the related Mortgage Loan prepared by or which come into the possession of the Servicer shall vest immediately in the Owner and shall be retained and maintained by the Servicer, in trust, at the will of the Owner and only in such custodial capacity.The Servicer shall release its custody of the contents of any Servicing File only in accordance with written instructions from the Owner, unless such release is required as incidental to the Servicer’s servicing of the Mortgage Loans or is in connection with a repurchase of any Mortgage Loan.All such costs associated with the release, transfer and re-delivery of any Servicing Files to the Servicer shall be the responsibility of the Owner. Section Books and Records; Transfers of Mortgage Loans. All rights arising out of the Mortgage Loans, including, but not limited to, all funds received on or in connection with the Mortgage Loans, shall be received and held by the Servicer in trust for the benefit of the Owner as owner of the Mortgage Loans, and, when applicable, the Servicer shall retain record title to the related Mortgages for the sole purpose of facilitating the servicing and the supervision of the servicing of the Mortgage Loans. To the extent that original documents are not required for purposes of realization of Liquidation Proceeds or Insurance Proceeds, documents maintained by the Servicer may be in the form of microfilm or microfiche or such other reliable means of recreating original documents, including but not limited to, optical imagery techniques so long as the Servicer complies with the requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time. 11 The Servicer shall maintain with respect to each Mortgage Loan and shall make available for inspection by any Owner or its designee the related Servicing File during the time the Owner retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations. The Servicer shall keep at its servicing office books and records in which, subject to such reasonable regulations as it may prescribe, the Servicer shall note transfers of Mortgage Loans.No transfer of a Mortgage Loan may be made unless such transfer is in compliance with the terms hereof.For the purposes of this Agreement, the Servicer shall be under no obligation to deal with any Person with respect to this Agreement or the Mortgage Loans unless the books and records show such Person as the owner of the Mortgage Loan.The Owner may, subject to the terms of this Agreement, sell and transfer one or more of the Mortgage Loans.Upon receipt of notice of the transfer, the Servicer shall mark its books and records to reflect the ownership of the Mortgage Loans of such assignee, and shall release the previous Owner from its obligations hereunder with respect to the Mortgage Loans sold or transferred.Such notification of a transfer shall include a final loan schedule which shall be received by the Servicer no fewer than five (5) Business Days before the last Business Day of the month.If such notification is not received as specified above, the Servicer’s duties to remit and report as required by Section 5 shall begin with the following Due Period. Upon request from the Owner, at the Owner’s expense, the Servicer shall deliver no later than thirty (30) days after such request any Servicing File or document therein, or copies thereof, to the Owner at the direction of the Owner.The Owner shall return any Servicing File or document therein delivered pursuant to this Section no later than ten (10) days after receipt thereof. Section Custodial Agreement; Delivery of Documents. The Servicer shall forward to the Owner or the Custodian, as applicable, original documents evidencing an assumption, modification, consolidation or extension of any Mortgage Loan entered into in accordance with Section 4.01 or 6.01 within one week of their execution, provided, however, that the Servicer shall provide the Owner or the Custodian, as applicable, with a certified true copy of any such document submitted for recordation within ten (10) days of its execution, and shall provide the original of any document submitted for recordation or a copy of such document certified by the appropriate public recording office to be a true and complete copy of the original within sixty days of its submission for recordation. In the event the public recording office is delayed in returning any original document, the Servicer shall deliver to the Owner or the Custodian within 240 days of its submission for recordation, a copy of such document and an Officer’s Certificate, which shall (i) identify the recorded document; (ii) state that the recorded document has not been delivered to the Custodian due solely to a delay by the public recording office, (iii) state the amount of time generally required by the applicable recording office to record and return a document submitted for recordation, and (iv) specify the date the applicable recorded document will be delivered to the Custodian.The Servicer will be required to deliver the document to the Owner or the Custodian by the date specified in (iv) above.An extension of the date specified in (iv) above may be requested from the Owner, which consent shall not be unreasonably withheld. 12 In the event that new, replacement, substitute or additional Stock Certificates are issued with respect to existing Cooperative Shares, the Servicer immediately shall deliver to the Owner or the Custodian the new Stock Certificates, together with the related Stock Powers in blank.Such new Stock Certificates shall be subject to the related Pledge Instruments and shall be subject to all of the terms, covenants and conditions of this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH Section Servicer Representations and Warranties. The Servicer hereby represents and warrants to the Owner that, as of each Reconstitution Date: (a) Due Organization and Authority. The Servicer is a national banking association duly organized, validly existing and in good standing under the laws of the United States and has all licenses necessary to carry on its business as now being conducted and is licensed, qualified and in good standing in each state where a Mortgaged Property is located if the laws of such state require licensing or qualification in order to conduct business of the type conducted by the Servicer, and in any event the Servicer is in compliance with the laws of any such state to the extent necessary to ensure the enforceability of the related Mortgage Loan and the servicing of such Mortgage Loan in accordance with the terms of this Agreement; the Servicer has the full power and authority to execute and deliver this Agreement and to perform in accordance herewith; the execution, delivery and performance of this Agreement (including all instruments of transfer to be delivered pursuant to this Agreement) by the Servicer and the consummation of the transactions contemplated hereby have been duly and validly authorized; this Agreement evidences the valid, binding and enforceable obligation of the Servicer; and all requisite action has been taken by the Servicer to make this Agreement valid and binding upon the Servicer in accordance with its terms; (b) Ordinary Course of Business. The consummation of the transactions contemplated by this Agreement are in the ordinary course of business of the Servicer, who is in the business of selling and servicing loans, and are not subject to the bulk transfer or any similar statutory provisions in effect in any applicable jurisdiction; (c) No Conflicts. Neither the execution and delivery of this Agreement, or the transactions contemplated hereby, nor the fulfillment of or compliance with the terms and conditions of this Agreement will conflict with or result in a breach of any of the terms, articles of incorporation or by-laws or any legal restriction or any 13 agreement or instrument to which the Servicer is now a party or by which it is bound, or constitute a default or result in the violation of any law, rule, regulation, order, judgment or decree to which the Servicer or its property is subject, or impair the ability of the Owner to realize on the Mortgage Loans, or impair the value of the Mortgage Loans; (d) Ability to Service. The Servicer is an approved seller/servicer of conventional residential mortgage loans for Fannie Mae or Freddie Mac, with the facilities, procedures, and experienced personnel necessary for the sound servicing of mortgage loans of the same type as the Mortgage Loans.The Servicer is a HUD approved mortgagee pursuant to Section 203 of the National Housing Act and is in good standing to sell mortgage loans to and service mortgage loans for Fannie Mae or Freddie Mac, and no event has occurred, including but not limited to a change in insurance coverage, which would make the Servicer unable to comply with Fannie Mae or Freddie Mac eligibility requirements or which would require notification to either Fannie Mae or Freddie Mac; (e) Reasonable Servicing Fee. The Servicer acknowledges and agrees that the Servicing Fee represents reasonable compensation for performing such services and that the entire Servicing Fee shall be treated by the Servicer, for accounting and tax purposes, as compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement; (f) Ability to Perform. The Servicer does not believe, nor does it have any reason or cause to believe, that it cannot perform each and every covenant contained in this Agreement and the Servicer is solvent; (g) No Litigation Pending. There is no action, suit, proceeding or investigation pending or threatened against the Servicer which, either in any one instance or in the aggregate, may result in any material adverse change in the business, operations, financial condition, properties or assets of the Servicer, or in any material impairment of the right or ability of the Servicer to carry on its business substantially as now conducted, or in any material liability on the part of the Servicer, or which would draw into question the validity of this Agreement or of any action taken or to be contemplated herein, or which would be likely to impair materially the ability of the Servicer to perform under the terms of this Agreement; (h) No Consent Required. 14 No consent, approval, authorization or order of any court or governmental agency or body is required for the execution, delivery and performance by the Servicer of or compliance by the Servicer with this Agreement, or if required, such approval has been obtained prior to the respective Initial Transfer Date or Sale Date.Servicer has complied with, and is not in default under, any law, ordinance, requirement, regulation, rule, or order applicable to its business or properties, the violation of which would materially and adversely affect the operations or financial condition of Servicer or its ability to perform its obligations hereunder; (i) No Untrue Information. Neither this Agreement nor any statement, report or other document furnished or to be furnished pursuant to this Agreement or in connection with the transactions contemplated hereby contains any untrue statement of fact or omits to state a fact necessary to make the statements contained therein not misleading; (j) No Material Change. There has been no material adverse change in the business, operations, financial condition or assets of the Servicer since the date of the Servicer’s most recent financial statements; (k) No Brokers’ Fees. The Servicer has not dealt with any broker, investment banker, agent or other Person that may be entitled to any commission or compensation in the connection with the transactions contemplated hereunder; and (l) MERS. The Servicer is a member of MERS in good standing; and (m) Effective Agreement. The execution, delivery and performance of this Agreement by Servicer and consummation of the transactions contemplated hereunder have been or will be duly and validly authorized by all necessary organizational or other action; this Agreement is valid and a legally binding agreement of Servicer enforceable against Servicer in accordance with its terms, subject to the effect of insolvency, liquidation, conservatorship and similar laws administered by the Federal Deposit Insurance Corporation affecting the contract obligations of insured banks and the discretion of a court to grant specific performance. Section Remedies. The Servicer shall indemnify the Owner and hold it harmless against any losses, damages, penalties, fines, forfeitures, reasonable and necessary legal fees and related costs, judgments, and other costs and expenses resulting from any claim, demand, defense or assertion 15 based on or grounded upon, or resulting from a breach of the Servicer’s representations and warranties contained in this Agreement.It is understood and agreed that the obligations of the Servicer to indemnify the Owner as provided in this Section 3.02 constitute the sole remedies of the Owner respecting a breach of the foregoing representations and warranties. Any cause of action against the Servicer relating to or arising out of the breach of any representations and warranties made in Section 3.01 shall accrue as to any Mortgage Loan upon (i) discovery of such breach by the Owner or notice thereof by the Servicer to the Owner, (ii) failure by the Servicer to cure such breach, and (iii) demand upon the Servicer by the Owner for compliance with this Agreement. ARTICLE IV ADMINISTRATION AND SERVICING OF MORTGAGE LOANS Section Servicer to Act as Servicer. As of the Reconstitution Date, the Servicer, as an independent contractor, shall service and administer the Mortgage Loans on behalf of the Owner and shall have full power and authority, acting alone or through the utilization of a Subservicer or a Subcontractor, to do any and all things in connection with such servicing and administration which the Servicer may deem necessary or desirable, consistent with the terms of this Agreement and with Accepted Servicing Practices and, in the case of any Mortgage Loan transferred to a REMIC, with the REMIC Provisions.The Servicer shall be responsible for any and all acts of a Subservicer and a Subcontractor, and the Servicer’s utilization of a Subservicer or a Subcontractor shall in no way relieve the liability of the Servicer under this Agreement. Consistent with the terms of this Agreement and subject to the REMIC Provisions if a Mortgage Loan has been transferred to a REMIC, the Servicer may waive, modify or varyany term of any Mortgage Loan or consent to the postponement of strict compliance with any such term or in any manner grant indulgence to any Mortgagor if in the Servicer’s reasonable and prudent determination such waiver, modification, postponement or indulgence is not materially adverse to the Owner, provided, however, the Servicer shall not make any future advances, other than Servicing Advances with respect to a Mortgage Loan.The Servicer shall not permit any modification with respect to any Mortgage Loan that would add any Servicing Advances or costs related thereto to the outstanding principal balance.The Servicer shall not permit any modification with respect to any Mortgage Loan that would change the Mortgage Interest Rate, defer or forgive the payment of principal (except for actual payments of principal) or change the final maturity date on such Mortgage Loan, unless the Mortgagor is in default with respect to the Mortgage Loan or such default is, in the judgment of the Servicer, imminent.In the event that no default exists or is imminent, the Servicer shall request written consent from the Owner to permit such a modification and the Owner shall provide written consent or notify the Servicer of its objection to such modification within three (3) Business Days of its receipt of the Servicer’s request.In the event of any such modification which permits the deferral of interest or principal payments on any Mortgage Loan, the Servicer shall, on the Business Day immediately preceding the Remittance Date in any month in which any such principal or interest payment has been deferred, deposit in the Custodial Account from its own funds, in accordance with Section 5.03. 16 Without limiting the generality of the foregoing, the Servicer shall continue, and is hereby authorized and empowered, to execute and deliver on behalf of itself and the Owner, all instruments of satisfaction or cancellation, or of partial or full release, discharge and all other comparable instruments, with respect to the Mortgage Loans and with respect to the Mortgaged Properties.If reasonably required by the Servicer, the Owner shall furnish the Servicer, within three (3) Business Days of Servicer’s request, any powers of attorney and other documents necessary or appropriate to enable the Servicer to carry out its servicing and administrative duties under this Agreement. The Servicer is authorized and empowered by the Owner, in its own name, when the Servicer believes it appropriate in its reasonable judgment to register any Mortgage Loan on the MERS System, or cause the removal from MERS registration of any Mortgage Loan on the MERS System, to execute and deliver, on behalf of the Owner, any and all instruments of assignment and other comparable instruments with respect to such assignment or re-recording of a Mortgage in the name of MERS, solely as nominee for the Owner and its successors and assigns. In servicing and administering the Mortgage Loans, the Servicer shall employ procedures (including collection procedures) and exercise the same care that it customarily employs and exercises in servicing and administering similar mortgage loans for similar investors, giving due consideration to Accepted Servicing Practices where such practices do not conflict with the requirements of this Agreement, and the Owner’s reliance on the Servicer. The Servicer shall cause to be maintained for each Cooperative Loan a copy of the financing statements and shall file any such financing statements and continuation statements as necessary, in accordance with the Uniform Commercial Code applicable in the jurisdiction in which the related Cooperative Apartment is located, to perfect and protect the security interest and lien of the Owner. Notwithstanding anything to the contrary contained herein, the Servicer shall not waive a Prepayment Penalty except under the following circumstances: (i) such waiver relates to a reasonably foreseeable default and would, in the reasonable judgment of the Servicer, maximize recovery of total proceeds taking into account the value of such Prepayment Penalty and the related Mortgage Loan; or (ii) the Servicer obtains a written Opinion of Counsel, which may be in-house counsel for the Servicer, opining that any Prepayment Penalty or charge is not legally enforceable in the circumstances under which the related Principal Prepayment occurs.In the event the Servicer waives any Prepayment Penalty, other than as set forth in (i) and (ii) above, the Servicer shall deposit the amount of any such Prepayment Penalty in the Custodial Account for distribution to the Owner on the next Remittance Date. Section Liquidation of Mortgage Loans. In the event that any payment due under any Mortgage Loan and not postponed pursuant to Section 4.01 is not paid when the same becomes due and payable, or in the event the Mortgagor fails to perform any other covenant or obligation under the Mortgage Loan and such failure continues beyond any applicable grace period, the Servicer shall take such action as (1) the Servicer would take under similar circumstances with respect to a similar mortgage loan held 17 for its own account for investment, (2) shall be consistent with Accepted Servicing Practices, (3) the Servicer shall determine prudently to be in the best interest of Owner, and (4) is consistent with any related PMI Policy or LPMI Policy or any other primary mortgage guaranty insurance policies obtained and paid for by the Owner.In the event that any payment due under any Mortgage Loan is not postponed pursuant to Section 4.01 and remains delinquent for a period of 90 days or any other default continues for a period of 90 days beyond the expiration of any grace or cure period, the Servicer shall commence foreclosure proceedings and shall provide such information regarding the Mortgage Loan and such foreclosure as the Owner reasonably may request, provided that the Servicer shall cease or not commence foreclosure proceedings if the Owner objects to such action.The Servicer shall follow any written directions of the Owner with respect to the foreclosure proceedings of such Mortgage Loan, as long as such directions are in accordance with Accepted Servicing Practices and do not violate applicable law.In the event the Owner objects to such foreclosure action, the Servicer shall not be required to make Monthly Advances with respect to such Mortgage Loan, pursuant to Section 5.03, and the Servicer’s obligation to make such Monthly Advances shall terminate on the 90th day referred to above.In such connection, the Servicer shall from its own funds make all necessary and proper Servicing Advances, provided, however, that the Servicer shall not be required to expend its own funds in connection with any foreclosure or towards the restoration or preservation of any Mortgaged Property, unless it shall determine (a) that such preservation, restoration and/or foreclosure will increase the proceeds of liquidation of the Mortgage Loan to Owner after reimbursement to itself for such expenses and (b) that such expenses will be recoverable by it either through Liquidation Proceeds (respecting which it shall have priority for purposes of withdrawals from the Custodial Account pursuant to Section 4.05) or through Insurance Proceeds (respecting which it shall have similar priority). Notwithstanding anything to the contrary contained herein, in connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in the event the Servicer has reasonable cause to believe that a Mortgaged Property is contaminated by hazardous or toxic substances or wastes, or if the Owner otherwise requests an environmental inspection or review of such Mortgaged Property, such an inspection or review is to be conducted by a qualified inspector.The cost for such inspection or review shall be borne by the Owner.Upon completion of the inspection or review, the Servicer shall promptly provide the Owner with a written report of the environmental inspection. After reviewing the environmental inspection report, the Owner shall determine how the Servicer shall proceed with respect to the Mortgaged Property.In the event (a) the environmental inspection report indicates that the Mortgaged Property is contaminated by hazardous or toxic substances or wastes and (b) the Owner directs the Servicer to proceed with foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed for all reasonable costs associated with such foreclosure or acceptance of a deed in lieu of foreclosure and any related environmental clean up costs, as applicable, from the related Liquidation Proceeds, or if the Liquidation Proceeds are insufficient to fully reimburse the Servicer, the Servicer shall be entitled to be reimbursed from amounts in the Custodial Account pursuant to Section 4.05 hereof.In the event the Owner directs the Servicer not to proceed with foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall be reimbursed for all Servicing Advances made with respect to the related
